Exhibit 99.2 Supplemental Financial Information Third Quarter 2013 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-14 Five-year historical key statistics 15 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2012. 2 of 15 Preface PRIMERICA, INC. Financial Supplement THIRD QUARTER 2013 This document is a financial supplement to our third quarter 2013 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: ● Operatingadjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses. ● Adjustedwhen used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item. Certain items throughout this supplement are noted as 'na' to indicate not applicable. Certain variances are noted as 'nm' to indicate not meaningful. Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders' equity. 3 of 15 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,855,318 3,895,162 3,903,028 3,993,603 4,005,194 4,005,539 3,993,258 4,033,138 Deferred policy acquisition costs 904,485 948,087 990,558 1,036,020 1,066,422 1,098,124 1,133,542 1,179,143 Other assets 525,836 522,123 540,010 597,465 579,393 599,840 566,809 564,953 Separate account assets 2,408,598 2,541,313 2,500,640 2,630,630 2,618,115 2,614,669 2,435,740 2,512,886 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 589,542 606,793 593,956 595,382 606,310 614,892 584,587 587,646 Income taxes 81,316 88,503 82,755 96,408 114,611 122,925 89,713 101,708 Other liabilities 381,495 331,112 329,539 424,706 358,577 366,670 344,649 329,567 Notes payable 300,000 300,000 300,000 374,421 374,433 374,445 374,457 374,469 Payable under securities lending 149,358 142,507 143,963 177,666 139,927 133,325 86,272 75,852 Separate account liabilities 2,408,598 2,541,313 2,500,640 2,630,630 2,618,115 2,614,669 2,435,740 2,512,886 Total liabilities 8,525,169 8,686,602 8,674,211 9,097,028 9,062,461 9,125,463 8,859,162 9,004,174 Stockholders’ equity: Common stock ($0.01 par value) (1) 649 653 599 597 564 567 545 547 Paid-in capital 835,232 842,613 693,717 691,885 602,269 609,100 456,050 464,784 Retained earnings 344,104 383,847 426,936 468,223 503,173 535,609 572,714 609,778 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 119,836 114,958 112,263 74,845 72,773 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 51,248 54,584 50,457 58,234 55,488 51,358 43,158 48,672 Total stockholders’ equity 1,326,650 1,387,314 1,276,866 1,337,411 1,275,416 1,307,853 1,146,265 1,195,505 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 119,836 114,958 112,263 74,845 72,773 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 95,417 105,617 105,156 118,472 113,923 111,219 73,797 71,726 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,754 7,003 7,492 7,234 6,869 6,631 8,669 7,399 Commission costs deferred 58,793 60,116 66,540 61,238 60,349 60,048 63,835 65,535 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net 3,501 3,015 ) 6,223 ) ) ) 4,860 Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 15 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q3 YOY YTD (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Q2 Q3 Change % Change YTD YTD $ Change % Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards 65,133,035 61,530,879 60,059,741 57,415,577 56,598,327 56,510,785 54,957,274 ) -8.5% 62,241,218 56,019,271 ) -10.0 % Net income $ ) -5.3% $ $ $ ) -6.0 % Less income attributable to unvested participating securities ) 560 50.2% ) ) 1,451 % Net income used in computing basic EPS $ ) -4.2% $ $ $ ) -5.0 % Basic earnings per share $ 4.7% $ $ $ % Net operating income $ ) -3.7% $ $ $ ) -6.6 % Less operating income attributable to unvested participating securities ) 544 49.3% ) ) 1,459 % Net operating income used in computing basic operating EPS $ ) -2.5% $ $ $ ) -5.7 % Basic operating income per share $ 6.5% $ $ $ % Diluted earnings per share: Weighted-average common shares and fully vested equity awards 65,133,035 61,530,879 60,059,741 57,415,577 56,598,327 56,510,785 54,957,274 ) -8.5% 62,241,218 56,019,271 ) -10.0 % Dilutive impact of warrants and options 1,141,687 1,155,701 1,502,853 1,519,844 1,809,066 1,338,164 1,187 ) -99.9% 1,277,698 1,049,472 ) -17.9 % Shares used to calculate diluted EPS 62,686,580 61,562,594 58,935,421 58,407,393 57,848,949 54,958,461 ) -10.7% 63,518,916 57,068,743 ) -10.2 % Net income $ ) -5.3% $ $ $ ) -6.0 % Less income attributable to unvested participating securities ) 536 49.1% ) ) 1,419 % Net income used in computing diluted EPS $ ) -4.2% $ $ $ ) -5.1 % Diluted earnings per share $ 7.3% $ $ $ % Net operating income $ ) -3.7% $ $ $ ) -6.6 % Less operating income attributable to unvested participating securities ) 521 48.2% ) ) 1,427 % Net operating income used in computing diluted operating EPS $ ) -2.6% $ $ $ ) -5.7 % Diluted operating income per share $ 9.1% $ $ $ % YOY Q3 YOY YTD Q1 Q2 Q3 Q4 Q1 Q2 Q3 Change % Change YTD YTD $ Change % Change Annualized Return on Equity Average stockholders' equity $ ) -10.4% $ $ $ ) -7.7% Average adjusted stockholders' equity $ ) -8.1% $ $ $ ) -7.3% Net income return on stockholders' equity 12.3% 13.9% 14.0% 12.3% 12.0% 14.2% 14.8% 0.8% nm 13.4% 13.6% 0.2% nm Net income return on adjusted stockholders' equity 13.3% 15.1% 15.3% 13.5% 13.2% 15.3% 15.7% 0.5% nm 14.5% 14.7% 0.2% nm Net operating income return on adjusted stockholders' equity 13.5% 14.8% 15.1% 14.0% 13.3% 14.6% 15.8% 0.7% nm 14.5% 14.6% 0.1% nm Capital Structure Debt-to-capital (1) 17.8% 19.0% 21.9% 22.7% 22.3% 24.6% 23.9% 2.0% nm 21.9% 23.9% 2.0% nm Cash and invested assets to stockholders' equity 1.6x 1.6x 1.6x 1.6x 1.6x 1.6x 1.6x (0.0x) nm 1.6x 1.6x (0.0x) nm Cash and invested assets to adjusted stockholders' equity 1.7x 1.7x 1.8x 1.8x 1.8x 1.7x 1.7x (0.1x) nm 1.8x 1.7x (0.1x) nm Share count, end of period (2) 65,303,547 59,868,486 59,722,559 56,373,795 56,682,195 54,503,822 54,686,613 ) -8.4% 59,722,559 54,686,613 ) -8.4% Adjusted stockholders' equity per share $ 0.7% $ $ $ 0.7% Financial Strength Ratings - Primerica Life Insurance Co Moody's A2 A2 A2 A2 A2 A2 A2 nm nm nm nm nm nm S&P AA- AA- AA- AA- AA- AA- AA- nm nm nm nm nm nm A.M. Best A+ A+ A+ A+ A+ A+ A+ nm nm nm nm nm nm Holding Company Senior Debt Ratings Moody's Baa2 Baa2 Baa2 Baa2 Baa2 Baa2 Baa2 nm nm nm nm nm nm S&P A- A- A- A- A- A- A- nm nm nm nm nm nm A.M. Best a- a- a- a- a- a- a- nm nm nm nm nm nm (1) Capital in the debt-to-capital ratio includes stockholders' equity and the note payable. (2) Share count reflects outstanding common shares, including restricted shares, but excludes restricted stock units (RSUs). 5 of 15 Statements of Income PRIMERICA, INC. Financial Supplement YOY Q3 YOY YTD (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 Q2 Q3 $ Change % Change YTD YTD $ Change % Change Statement of Income Revenues: Direct premiums $ 1.6% $ $ $ 1.5% Ceded premiums ) 1.8% ) ) 1.1% Net premiums 10.7% 8.7% Net investment income )
